


110 HRES 688 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 688
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Gallegly
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives concerning the creation of federal regions in
		  Iraq.
	
	
		Whereas Iraq continues to experience a self-sustaining
			 cycle of sectarian violence;
		Whereas the ongoing sectarian violence presents a threat
			 to regional and world peace, and the long-term security interests of the United
			 States are best served by an Iraq that is stable, not a haven for terrorists,
			 and not a threat to its neighbors;
		Whereas the central focus of al Qaeda in Iraq has been to
			 turn sectarian divisions in Iraq into sectarian violence through a concentrated
			 series of attacks, the most significant being the destruction of the Golden
			 Dome of the Shia al-Askariyah Mosque in Samarra in February 2006;
		Whereas Iraqis must reach a comprehensive and sustainable
			 political settlement in order to achieve stability and reduce violence;
		Whereas Article One of the Constitution of Iraq declares
			 Iraq to be a single, independent federal state;
		Whereas Section Five of the Constitution of Iraq declares
			 that the federal system in the Republic of Iraq is made up of a
			 decentralized capital, regions, and governorates, and local
			 administrations and enumerates the expansive powers of regions and the
			 limited powers of the central government and establishes the mechanisms for the
			 creation of new federal regions;
		Whereas the federal system created by the Constitution of
			 Iraq would give Iraqis local control over their police and certain laws,
			 including those related to employment, education, religion, and
			 marriage;
		Whereas the Constitution of Iraq recognizes the
			 administrative role of the Kurdistan Regional Government in three northern
			 Iraqi provinces, known also as the Kurdistan region;
		Whereas the Kurdistan region, recognized by the
			 Constitution of Iraq, is largely stable and peaceful;
		Whereas the Iraqi Parliament approved a federalism law on
			 October 11, 2006, which establishes procedures for the creation of new federal
			 regions and will go into effect 18 months after approval;
		Whereas despite their differences, Iraq’s sectarian and
			 ethnic groups support the unity and territorial integrity of Iraq; and
		Whereas Iraqi Prime Minister Nouri al-Maliki stated on
			 November 27, 2006, [t]he crisis is political, and the ones who can stop
			 the cycle of aggravation and bloodletting of innocents are the
			 politicians: Now, therefore, be it
		
	
		That it is the sense of House of
			 Representatives that—
			(1)the United States
			 should actively support a political settlement in Iraq based on the final
			 provisions of the Constitution of Iraq that create a federal system of
			 government and allow for the creation of federal regions, consistent with the
			 wishes of the Iraqi people and their elected leaders;
			(2)the active support
			 referred to in paragraph (1) should include—
				(A)calling on the
			 international community, including countries with troops in Iraq, the permanent
			 five members of the United Nations Security Council, members of the Gulf
			 Cooperation Council, and Iraq’s neighbors—
					(i)to
			 support an Iraqi political settlement based on federalism;
					(ii)to
			 acknowledge the sovereignty and territorial integrity of Iraq; and
					(iii)to
			 fulfill commitments for the urgent delivery of significant assistance and debt
			 relief to Iraq, especially those made by the member states of the Gulf
			 Cooperation Council;
					(B)further calling on
			 Iraq’s neighbors to pledge not to intervene in or destabilize Iraq and to agree
			 to related verification mechanisms; and
				(C)convening a
			 conference for Iraqis to reach an agreement on a comprehensive political
			 settlement based on the federalism law approved by the Iraqi Parliament on
			 October 11, 2006;
				(3)the United States
			 should urge the Government of Iraq to quickly agree upon and implement a law
			 providing for the equitable distribution of oil revenues, which is a critical
			 component of a comprehensive political settlement based upon federalism;
			(4)the steps
			 described in paragraphs (1), (2), and (3) could lead to an Iraq that is stable,
			 not a haven for terrorists, and not a threat to its neighbors; and
			(5)nothing in this
			 resolution should be construed in any way to infringe on the sovereign rights
			 of the nation of Iraq.
			
